Title: To George Washington from Thomas Cresap, 21 March 1775
From: Cresap, Thomas
To: Washington, George

 

Sr
Skipton Mar. 21, 1775.

I have just now Received Yours of Feby 7 last, wherein You tell me that the Executors of Your Brother have been lately informed of my having taken Possession of some Lands belonging to him, which Information is not true; for I only claim my Own which I have been always in Possession of, And the very Person who made that Complaint has Rented it of me these two Years past and being called on for Rent thinks to come off from paying by this Method and carrying a Falshood. I have been in peaceable Possession upwards of Twenty Years, and what Buildings there are on the Land which I claim, was Built by me. Your Brother has a Lott adjoining to mine, which was mine, I having bought it of one Pindergras in the presence of several Gentlemen & paid him the Money down of the spot; after which ⟨he Sold it⟩ to your Bror. When Your Bror came to understand the Matter, he informed me of it, and there being a good Understandg between him & me (& to prevent a Law-suit), I told him I wod give him my Right to it, As Pindergras had run away and cod not be come at, therefore must have lost his Money. This Complainant has Lived sevl Years on Your Brother’s Land and Claims it as his Own.
I have no Objection to by or Sell, if You shd have any inclination. I am Sr Yr most Obedt Servt

Ths Cresap

